Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 104 212 A2 (from IDS filed).
Regarding claim 1, EP 3 104 212 A2 discloses a display device (Fig. 1) comprising: 
a light source unit (100);
a light deflector (6 and para [0014]) configured to deflect light from the light source unit (100);
an optical element array (8) configured to be two-dimensionally scanned in a main-scanning direction and in a sub-scanning direction with light via the light deflector (Fig. 27), the optical element array having a plurality of optical elements (microlens array 8 in para [0014]); and
a light projecting unit (9, 10) configured to project light received via the optical element array (8), wherein each of a beam spot diameter in the sub-scanning direction on the optical element array and an arrangement pitch of the optical elements in the sub-scanning direction on the optical element 

Regarding claim 2, the prior art discloses the display device according to claim 1, wherein
a width of the optical element in the sub-scanning direction is equal to or greater than the scanning line pitch (Fig. 29, Py=Ps).

Regarding claim 6, the prior art discloses the display device according to claim 1, wherein optical centers of the optical elements adjacent to each other in the main-scanning direction in the optical element array are shifted in the sub-scanning direction (see Figs. 6, 25A and 25B).

Regarding claim 7, the prior art discloses the display device according to claim 1, wherein each of the plurality of optical elements has a hexagonal shape in plan view, and the plurality of optical elements are arranged in a honeycomb structure (see Figs. 6C, 25A and 25B).

Regarding claim 8, the prior art discloses the display device according to claim 1, wherein each of the beam spot diameter in the main-scanning direction on the optical element array and the arrangement pitch in the main-scanning direction of the optical elements in the optical element array is equal to or greater than a center-to-center interval between beam spots adjacent in the main-scanning direction on the optical element array (see Figs. 25A and 25B).

Regarding claim 9, the prior art discloses the display device according to claim 1, wherein a width of the optical element in the main-scanning direction is equal to or greater than the center-to-center interval (see Figs. 25A and 25B).

an object (a mobile object in para [0013]) provided with a transreflective member (HUD) and the display device according (Fig. 1) to claim 1 mounted on the object (a mobile object) and configured to project light onto the transreflective member (para [0013]).

Regarding claim 11, the prior art discloses the display device according to claim 10, wherein the object is a movable object (see para [0013], a vehicle, an aircraft, a ship).

Regarding claim 12, the prior art discloses an image forming unit configured to form an image by two-dimensionally scanning an optical element array including a plurality of optical elements in a main-scanning direction and in a sub-scanning direction, wherein
each of a beam spot diameter in the sub-scanning direction on the optical element array and an arrangement pitch of the optical elements in the sub-scanning direction on the optical element array is equal to or greater than a scanning line pitch on the optical element array (see Figs. 1, 24-35).

Regarding claim 13, the prior art disclose a display device comprising:
the image forming unit according to claim 12; and
a light projecting unit (Figs. 12A-12C, 100) configured to project light forming the image from the image forming unit (1000).

Regarding claim 14, the display method comprising the steps of forming and projecting are inherently met by the disclosure of the prior art. 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the device satisfying the conditional equations as set forth in the claimed combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saisho et al (US 2014/0177022 A1) discloses an image display and vehicle incorporated the same (see Figs. 1A-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






3/12/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872